PER CURIAM.
Without attempting to avail himself of the administrative remedies provided in the Agricultural Adjustment Act of 1938, as amended, 7 U.S.C.A. § 1281 et seq., the appellant brought this action to restrain the United States from collecting penalties for violation of the statutes fixing wheat quotas, alleging that those statutes violated the Constitution.
It was the appellant’s contention that the provisions of 28 U.S.C.A. § 2410(a) conferred upon the district court jurisdiction to entertain the action. The court held that section of the Code inapplicable, concluded that the United States has not consented to be sued in an action *759such as this, and accordingly dismissed the complaint. D.C., 142 F.Supp. 413 (1956).
For the reasons stated in the district court’s opinion, the order of dismissal is affirmed.